Citation Nr: 1422161	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013, the Veteran testified at a video hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file. 

In November 2013 the Board received from the Veteran's representative additional evidence in support of his claim along with a waiver of agency of original jurisdiction (AOJ) review of this evidence.  Therefore, the Board finds that it may consider this evidence when adjudicating the current appeal without first having to remand the appeal for AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged having a problem with confusion and hearing voices shortly after his entry onto active duty, although service treatment records reveal no reports of psychiatric symptomatology.  Medical records obtained from the Social Security Administration (SSA) show the Veteran being hospitalized in 1983 because of schizophrenia-only 3 years after his 1980 separation from military service.  

At the October 2013 personal hearing the Veteran's representative noted that, while the DD Form 214 reported that the claimant was discharged after only 4 months of military service because he was a "burden to command due to substandard performance or inability to adapt," the existing record does not contain any documentation from the Navy as to events that led to his being separated for this reason.  Although some records have since been submitted by the Veteran's attorney, it is unclear whether these records constitute the entire service personnel file.  Such should be requested on remand. 

The Veteran also testified that shortly after his June 1980 separation from service there were occasions where the police came to his home because he was acting out due to his adverse psychiatric symptomatology.  An attempt to obtain such records should be made on remand, following receipt of a completed release form from the Veteran.

Similarly, the Veteran testified that since shortly after his June 1980 separation from service he had received ongoing psychiatric treatment from Jackson Hospital, Miami Gardens Center; and Douglas Gardens.  While a review of the record on appeal reveals that some of his medical records from some of these healthcare providers are part of the records VA received from the SSA, the record does not show that VA requested all of his relevant treatment records from these healthcare providers.  Therefore, such records should be requested on remand, following receipt of a completed release form from the Veteran.

Lastly, the record shows that the Veteran receives ongoing treatment from the Bayview Center, with the last records in the file dating in January 2011.  Therefore, updated records should be requested on remand.

Following the additional development noted above, the Board finds that a new VA medical examination and opinion should be obtained. 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Request the Veteran's entire service personnel file through official sources.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After securing a properly completed release form, the AOJ should request relevant police reports from the early 1980's.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

3.  After securing properly completed release forms, the AOJ should request relevant records from Jackson Hospital, Miami Gardens Center, and Douglas Garden dating since June 1980.  In addition, updated treatment records from Bayview Center dating since January 2011 should be requested.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should respond to the following questions:

i.  Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's current psychiatric disorder arose during service or is related to his military service?  Please explain the reasons for the conclusion reached.

ii.  If the evidence indicates the Veteran suffered from a psychiatric disorder that clearly existed prior to service, did that preexisting disorder undergo a permanent worsening during service (as opposed to a temporary flare-up of symptoms)?  If so, was that permanent worsening clearly the result of the natural progression of the disorder?  Please explain the reasons for the conclusion reached.

If the examiner cannot provide a response to either 
of the above questions without resorting to mere speculation, the examiner should explain why the requested opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

